DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the conducting seam extending through two surfaces of the heat conducting base in a thickness direction in claim 1, linear seam in claim 3, grid seam in claim 4 and several seams spaced apart in claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the group consisting of" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the metal heat conducting base" in line 2.  There is insufficient antecedent basis for this limitation in the claim since the base can be graphite or an alloy and does not have to be a metal.
Claim 8 recites the limitation "the alloy heat conducting base" in line 2.  There is insufficient antecedent basis for this limitation in the claim since the base can be a metal or graphite and does not have to be an alloy.
Claim 9 recites the limitation "the device" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-6 are rejected as being dependent from claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hwang et al. (US Publication No.: 2018/0205131 hereinafter “Hwang”).
With respect to claim 1, Hwang discloses a heat conducting device (Para 0002) with permeability, comprising a heat conducting base (Fig. 1, base 120), wherein the heat conducting base is provided with a magnetic conducting seam which extends through two surfaces of the heat conducting base in thickness direction thereof (Fig. 1, magnetic seam 110 and fig. 3 shows the seam 110 extends from a top surface to a bottom surface of 120), the heat conducting base being selected from the group consisting of a metal heat conducting base, a graphite heat conducting base and an alloy heat conducting base (Para 0057).
With respect to claim 2, Hwang discloses the heat conducting device with permeability according to claim 1 as discussed above. Hwang also discloses wherein the magnetic conducting seam has a width of 1 um to 1 mm (Para 0051).
With respect to claim 3, Hwang discloses the heat conducting device with permeability according to claim 2 as discussed above. Hwang also discloses wherein the magnetic conducting seam is a linear magnetic conducting seam (Fig. 1, 110 is linear on each side of 120).
With respect to claim 4, Hwang discloses the heat conducting device with permeability according to claim 2 as discussed above. Hwang also discloses wherein the magnetic conducting seam is a grid magnetic conducting seam (Fig. 5 shows that 110 can be in a grid or in any desired position).
With respect to claim 5, Hwang discloses the heat conducting device with permeability according to claim 3 as discussed above. Hwang also discloses wherein there exist several magnetic conducting seams spaced apart, and a space between two adjacent magnetic conducting seams is 1 um to 20 mm (Fig. 2 and Para 0051).
With respect to claim 6, Hwang discloses the heat conducting device with permeability according to claim 1 as discussed above. Hwang also discloses wherein the heat conducting base has a thickness of 5 um to 5000 um (Para 0065).
With respect to claim 7, Hwang discloses the heat conducting device with permeability according to claim 1 as discussed above. Hwang also discloses wherein the metal heat conducting base is a copper heat conducting base, an aluminum heat conducting base or a silver heat conducting base (Para 0057).
With respect to claim 8, Hwang discloses the heat conducting device with permeability according to claim 1 as discussed above. Hwang also discloses wherein the alloy heat conducting base is a copper alloy heat conducting base, an aluminum alloy heat conducting base or a silver alloy heat conducting base (Para 0057).
With respect to claim 9, Hwang discloses the heat conducting device with permeability according to claim 6 as discussed above. Hwang also discloses wherein the device further comprises a substrate on which the heat conducting base is attached (Fig. 3, substrate 130).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE E ROJOHN III whose telephone number is (571)270-5431.  The examiner can normally be reached on 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571)272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/CLAIRE E ROJOHN III/Primary Examiner, Art Unit 3763